t c memo united_states tax_court leroy muncy petitioner v commissioner of internal revenue respondent docket no filed date leroy muncy pro_se ann louise darnold and h elizabeth h downs for respondent memorandum findings_of_fact and opinion nega judge respondent determined deficiencies and additions to tax and asserted increased deficiencies with respect to petitioner as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the continued deficiency dollar_figure big_number big_number big_number big_number big_number sec_6651 additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number year respondent originally determined deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively by reducing petitioner’s total corrected tax_liabilities for these years the numbers above by the amounts of restitution ordered by the u s district_court for the eastern district of arkansas respondent now asserts in his amendment to answer that the total corrected tax_liabilities unreduced by the restitution amounts are the appropriate tax deficiencies for these years the issues for decision are whether petitioner had unreported income for the taxable years through years at issue whether petitioner is liable for the additions to tax for these years and whether petitioner is liable for a penalty under sec_6673 on the grounds that petitioner’s arguments are frivolous and that the proceeding was commenced and maintained primarily for delay continued tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact petitioner resided in arkansas at the time the petition was filed petitioner failed to file federal_income_tax returns and pay estimated_tax for tax years through respondent prepared substitutes for returns sfrs for these years pursuant to sec_6020 from through petitioner worked as a wholesale tire salesman at beacon tire inc beacon tire petitioner was treated as an employee of beacon tire until around this time petitioner was exposed to an antitaxation group that convinced him that his wages were not taxable and that it was illegal for beacon tire to withhold tax from his wages at his insistence beacon tire stopped withholding petitioner’s income_tax in petitioner began working with individuals who promoted tax- avoidance schemes the plan was to set up employment agencies to receive petitioner’s wages so the wages would not be reported in his name or paid directly to him accordingly petitioner became a contractor for a company called contract select inc contract select and a contract was entered into between beacon tire and contract select although petitioner was allegedly an independent_contractor for contract select which eventually became accurate consulting no other aspects of petitioner’s job or duties changed beacon tire continued to reimburse petitioner for all his business_expenses provided him with a company vehicle to drive and determined his earnings checks for earnings were sent to contract select from to and accurate consulting from to and were either deposited or transferred into a_trust or a nominee account that petitioner created cashed by petitioner or endorsed over to a third party petitioner made all decisions regarding the receipt deposit or disbursement of income that beacon tire paid to these entities upon petitioner’s insistence no forms w-2 wage and tax statement nor any version of form_1099 were issued to petitioner by contract select or accurate consulting to report income paid to him for tax years through petitioner was investigated by the criminal_investigation_division of the internal_revenue_service irs after audits revealed that petitioner was using an abusive tax scheme and was claiming to be a sovereign living soul who was not a citizen_of_the_united_states or the state of arkansas and not a party to the united_states constitution during the investigation no valid business_purpose was discovered to explain why petitioner’s income was sent to contract select or accurate consulting in an attempt to impede the investigation petitioner filed over freedom_of_information_act requests with the irs in date petitioner pleaded guilty to one count of willful attempt to evade and defeat his individual income_tax for the tax_year his criminal plea agreement stated except to the extent otherwise expressly specified herein this agreement does not bar or compromise any civil or administrative claim pending or that may be made against the defendant including but not limited to tax matters the plea agreement also stated this agreement is binding only upon the united_states attorney’s office for the eastern district of arkansas and the defendant it does not bind any other federal state or local prosecuting administrative or regulatory authority in its judgment filed date the district_court placed petitioner on probation for three years and required him to file tax returns as a condition of the probation united_states v muncy no 10-cr-00018-bsm e d ark filed date the judgment also deferred the full determination of restitution or specifically the count states that petitioner knowingly utilized various shell entities and abusive trusts to prevent withholding by his employer then intentionally refused to file his tax returns for the purpose of willfully avoiding the payment of such individual income taxes that would have been due or owing such taxes were substantial such conduct by petitioner was in violation of title_26 u s c sec_7201 the information sheet states on or about date petitioner willfully attempt ed to evade and defeat his individual income_tax imposed by law for the calendar_year we take this to mean that the charge relates to the tax_year what it called criminal monetary penalties until a later date soon after a restitution report was filed determining restitution amounts of dollar_figure dollar_figure and dollar_figure for tax years through respectively an order was entered on date reflecting this determination on date respondent mailed a notice_of_deficiency to petitioner and attached a form 4549-a income_tax discrepancy adjustments in the notice respondent calculated petitioner’s total corrected tax_liability for each year for each of the tax years through petitioner’s deficiency amount was his total corrected tax_liability for each of the tax years through respondent reduced petitioner’s total corrected tax_liability by the amounts of criminal restitution ordered for that year to come up with the deficiency amount on date respondent made assessments of the restitution in his internal records on date respondent filed a first amendment to answer stating that petitioner’s deficiency for each of the tax years through should be petitioner’s total corrected tax_liability for that year unreduced by the amount of criminal restitution for that year petitioner asserts that the restitution report and the order for restitution represent the full settlement of his tax_liabilities for through there is no evidence that petitioner has satisfied his criminal restitution order or received any discharge during the pendency of this case petitioner has served on respondent a first formal discovery request a second formal discovery request and interrogatories seeking information about the employment status and authority of irs personnel on date petitioner filed a motion to compel discovery in an attempt to obtain this information by order dated date the court denied this motion on the grounds that it advanced a frivolous argument and did not relate to the issues in the case thereafter petitioner filed a motion requesting a determination of the existence of the court’s subject matter jurisdiction essentially repeating his arguments regarding the inadequate delegated authority of irs personnel by order dated date the court denied petitioner’s motion and reminded him of the frivolous nature of his arguments i petitioner’s tax_liability opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 however the commissioner generally bears the burden_of_proof with respect to any increases in deficiency rule a petitioner contends that respondent’s deficiency determinations for tax years through are null and void because the notice_of_deficiency was not issued and sent by a duly authorized delegate of the secretary petitioner also contends that respondent’s deficiency determinations for tax years through contravene petitioner’s criminal plea agreement and judgment petitioner argues in the alternative that the proper deficiency amounts are those set out in the notice_of_deficiency because they allow a credit for the amounts of restitution ordered for tax years through petitioner’s argument regarding the authority of irs employees is similar to those we have previously held to be without merit in numerous opinions we have determined that arguments questioning the authority of irs employees to sign and issue documents are frivolous see eg roye v commissioner tcmemo_2012_246 cooper v commissioner tcmemo_2006_241 slip op pincite we note that all of petitioner’s arguments are specious and without substance and many of them have been offered by others who are merely attempting to avoid the payment of federal tax kozack v commissioner tcmemo_2005_246 see also 136_tc_498 cf 737_f2d_1417 5th cir we perceive no need to refute petitioner’s arguments with somber reasoning and copious citation of precedent to do so might suggest that his arguments have some colorable merit petitioner also contends that respondent erred in determining deficiencies for the taxable years through because the deficiencies contravene his criminal plea agreement and judgment specifically petitioner contends that the district_court determined his tax_liabilities for through and that respondent is collaterally estopped from relitigating these amounts although the district_court ordered specific restitution amounts for each of the tax years through petitioner’s tax_liabilities for each of these years were not an essential element of the government’s case and were not actually litigated see sec_7201 419_f3d_829 8th cir aff’g tcmemo_2003_332 90_tc_162 holding that t he parties must actually have litigated the issues and the resolution of these similarly petitioner argues that the doctrine_of res_judicata applies for these years we note that collateral_estoppel rather than the related doctrine_of res_judicata may apply when a civil case follows a criminal case see 303_us_391 the difference in degree of the burden_of_proof in criminal and civil cases precludes application of the doctrine_of res_judicata 10_f3d_1553 11th cir issues must have been essential to the prior decision in order for collateral_estoppel to apply aff’d 904_f2d_525 9th cir senyszyn v commissioner tcmemo_2013_274 at although the existence of an underpayment in tax is a necessary element of tax_evasion under sec_7201 the determination of an exact liability evaded is not therefore respondent is not collaterally estopped from determining deficiencies relating to tax years through in the alternative petitioner contends that the increased deficiencies asserted in respondent’s amendment to answer for tax years through should be reduced by the amounts of restitution ordered for these years essentially petitioner contends that the amounts originally determined in the notice_of_deficiency are the correct amounts of deficiencies initially respondent determined deficiencies for tax years through by calculating petitioner’s total corrected tax_liability for each of these years furthermore petitioner’s plea agreement expressly states that it does not bar or compromise any civil or administrative claim pending or that may be made against the defendant including but not limited to tax matters the plea agreement states that it is binding only upon the united_states attorney’s office for the eastern district of arkansas and the defendant and does not bind any other federal state or local prosecuting administrative or regulatory authority the criminal judgment refers to the restitution payments as criminal monetary penalties and makes no mention of civil liabilities or penalties there is no overpayment for the court to consider under sec_6512 and subtracting the respective amounts of restitution ordered by the district_court subsequently in his amendment to answer respondent asserted that the amounts of restitution should not be subtracted from the calculated total corrected tax_liability for each of these years respondent met his burden_of_proof with respect to these increases in deficiencies asserted in his amended answer specifically respondent offered into evidence invoices from contract select and accurate consulting to beacon tire as well as canceled checks from beacon tire to these agencies documenting payments for petitioner’s wages these documents verify that petitioner received income in the amounts respondent determined petitioner conceded at trial that he received income from contract select and accurate consulting and it was his responsibility to show that the amounts he received from these agencies were nontaxable see 981_f2d_350 8th cir aff’g in part rev’g in part 96_tc_172 petitioner did not show that these amounts were in error or were not taxable this leaves us with the question of whether respondent should reduce his deficiency determinations by amounts of restitution previously ordered by the district_court the restitution statute expressly contemplates that a civil claim may be brought after the criminal prosecution by providing that the amount_paid under a restitution order shall be reduced by any amount later recovered as compensatory_damages for the same loss by the victim in any federal civil_proceeding u s c j a the reverse applies as well any amount_paid to the irs as restitution for taxes owed must be deducted from any civil judgment the irs obtains to collect the same tax_deficiency 217_f3d_960 8th cir this seems to imply that a civil judgment must be entered before the irs reduces a taxpayer’s tax_liability by amounts of restitution paid furthermore sec_6211 defines a deficiency as the correct_tax for a year minus amounts previously assessed as a deficiency before the enactment of sec_6201 and sec_6213 the court held that amounts paid to satisfy restitution ordered by a district_court are not amounts previously assessed as a deficiency for purposes of sec_6211 and do not reduce a deficiency determination weber v commissioner tcmemo_1995_ wl at emphasis added the enactment of sec_6201 and sec_6213 follows the logic of both the restitution statute and the court’s prior holding sec_6201 previously assessed means assessed before our decision see 135_tc_238 n applies to restitution orders entered after date and provides that the service shall assess and collect the amount of restitution under an order for failure to pay any_tax imposed under title_26 in the same manner as if such amount were such tax the plain language of sec_6201 states that the irs shall assess and collect restitution previously ordered by a district_court in the same manner as if such amount were such tax emphasis added this language is almost identical to the language in sec_6305 which provides that the irs shall assess and collect amounts certified by the secretary of health and human services as delinquent spousal and child_support payments in the same manner as if such amount were a tax imposed by subtitle c sec_6305 goes on to state that delinquent spousal and child_support payments assessed and collected by the irs as if they were a tax under that provision are not subject_to judicial review by the tax court--or any other federal court for that matter in other words delinquent spousal and child_support payments assessed under sec_6305 as if they were a tax are not assessed as a deficiency see 24_f3d_901 7th cir unlike a summary_assessment a deficiency assessment requires the irs to follow a number of statutory steps before it may undertake to collect the deficiency see also 796_f2d_582 1st cir sec_6305 therefore reflects the logical intent of congress to keep the irs from becoming embroiled in matters between states and individuals in which the federal_agency has no direct involvement another reference point for the analysis of the plain language in sec_6201 is sec_6665 which provides that additions to tax additional_amounts and civil penalties shall be assessed collected and paid in the same manner as taxes emphasis added we believe the distinction between as if and as is significant although this provision requires deficiency procedures for some additions to tax eg for failure_to_report_tips under sec_6652 sec_6665 goes on to say that certain additions to tax are not assessed collected and paid in the same manner as taxes and the regular deficiency procedures for assessment and collection do not apply to them see sec_6665 for purposes of subchapter_b of chapter subsection a of sec_6665 shall not apply to any addition_to_tax under sec_6651 sec_6654 or instead these other additions to tax are summarily assessed meyer v commissioner 97_tc_555 similarly sec_6213 which applies to notices of assessments of restitution states that regular deficiency procedures do not apply to amounts of restitution assessments see sec_6213 if the taxpayer is notified that an assessment has been or will be made pursuant to sec_6201 subsection a of sec_6213 pertaining to the procedures to challenge a deficiency in tax_court shall not apply with respect to the amount of such assessment although neither sec_6201 nor sec_6213 explicitly states that assessed restitution amounts may not be considered in the definition of a deficiency under sec_6211 we believe common sense dictates that they not be included as amounts previously assessed as a deficiency for purposes of that section furthermore the legislative_history of sec_6201 follows this reasoning specifically the legislative_history states that sec_6201 will allow the irs to assess and collect in the same manner as delinquent taxes mandatory orders of restitution cong rec emphasis added that being said we believe the as if such amount were such tax language of sec_6201 is significant and does not share the same meaning as in the same manner as taxes instead the as if language was intended to empower the irs to collect court-ordered restitution for criminal tax cases without following regular deficiency procedures the joint_committee on taxation’s general explanation also known as the blue_book provides some guidance on the question as well see staff of j comm on taxation general explanation of tax legislation enacted in the 111th congress pincite j comm print the joint_committee states that although an amount of restitution ordered is computed by reference to the taxes that would have been owed but for the criminal offenses charged restitution is not itself a determination of tax within the meaning of the code and does not provide a basis on which tax may be assessed id pincite thus a taxpayer’s tax_liability is assessed separately from restitution and in fact may exceed amounts of restitution ordered for the year or years in question see morse v commissioner f 3d pincite gillum v commissioner tcmemo_2010_280 aff’d 676_f3d_633 8th cir this comports with the purpose of the statute which is not intended to be a radical departure from the way restitution was previously collected for criminal tax cases for failure_to_pay_tax imposed under title_26 see h_r 111th cong preamble to provide for the assessment by the secretary_of_the_treasury of certain criminal restitution rather the statute is intended to enhance the irs’ and the treasury department’s collection we note that the blue books are not legislative_history though they can sometimes be relevant if persuasive united_states v woods u s __ __ 134_sct_557 capabilities when restitution is ordered cong rec the bill would also allow the irs to collect restitution debt that has been court ordered to be paid in criminal tax cases before the enactment of the statute collection responsibilities were shared among the district_court that ordered restitution the financial litigation unit of the local u s attorney’s office and the service see staff of j comm on taxation supra pincite now in addition to that collection mechanism the statute allows the service to immediately assess the restitution without issuing a statutory_notice_of_deficiency and collect as if it were a tax the court-ordered restitution see sec_6201 sec_6213 petitioner was ordered to pay restitution for failure_to_pay_tax imposed under title_26 for tax years through because the order was entered after date sec_6201 applies firearms excise_tax improvement act of pub_l_no sec_3 stat pincite although respondent assessed the restitution before our decision--that is the restitution was previously assessed respondent did not assess the restitution as a deficiency instead the restitution was summarily assessed therefore we conclude and hold that petitioner’s criminal plea agreement and judgment ordering restitution did not even if we were to assume arguendo that the restitution had been collected without assessment it would not have been collected as a deficiency discharge and do not reduce petitioner’s deficiencies for tax years through we sustain respondent’s deficiency determinations on the notice_of_deficiency for tax years through and sustain the increased deficiencies asserted in respondent’s amendment to answer for tax years through ii additions to tax and penalty petitioner asserts that the doctrines of res_judicata and collateral_estoppel preclude respondent from seeking civil_fraud additions to tax for the reasons described above we conclude that those doctrines do not apply see also morse v commissioner f 3d pincite t he government does not surrender its right to seek civil_fraud penalties by undertaking a criminal tax prosecution therefore we review respondent’s determination that petitioner is liable for additions to tax for tax years through petitioner also contends in his petition that the double_jeopardy clause of the fifth_amendment of the u s constitution bars the commissioner from imposing civil_fraud penalties and additions to tax in the notice_of_deficiency we note that the double_jeopardy clause protects only against the imposition of multiple criminal punishments for the same offense 522_us_93 emphasis added furthermore the civil_tax_penalty for fraud is not a punishment for purposes of the double_jeopardy clause of the fifth_amendment helvering v mitchell u s pincite morse v commissioner tcmemo_2003_332 aff’d 419_f3d_829 8th cir roberts v commissioner tcmemo_1997_216 a fraudulent_failure_to_file a tax_return the addition_to_tax in cases of fraud is a civil sanction provided primarily as a safeguard for the protection of revenue and to reimburse the government for the heavy expense of investigation and loss resulting from the taxpayer’s fraud 303_us_391 see also price v commissioner tcmemo_1996_204 to sustain the addition_to_tax provided by sec_6651 respondent has the burden of proving by clear_and_convincing evidence that petitioner underpaid his income_tax and that some part of the underpayment was due to fraud see sec_7454 rule b see also 102_tc_632 jones v commissioner tcmemo_2014_101 good v commissioner tcmemo_2012_323 in applying the addition_to_tax under sec_6651 we consider the same elements or long-recognized badges_of_fraud discussed in cases applying sec_6663 or former sec_6653 clayton v commissioner t c pincite see 99_tc_202 fraud may be proved by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 circumstantial evidence of fraud present here includes the pattern of failure_to_file returns failure to report substantial amounts of income concealing assets engaging in illegal activities failure to cooperate with the taxing authorities in determining petitioner’s correct liability and failure to make estimated_tax payments see eg 796_f2d_303 9th cir aff’g tcmemo_1984_601 252_f2d_56 9th cir clayton v commissioner t c pincite 75_tc_1 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir respondent contends first that petitioner is estopped to deny fraud for tax_year by his guilty plea to a violation of sec_7201 a conviction for federal_income_tax evasion either upon a plea of guilty or upon a jury verdict of guilt conclusively establishes fraud in a subsequent civil tax_fraud proceeding through application of the doctrine_of collateral_estoppel weber v commissioner tcmemo_1995_125 petitioner was convicted of criminal_tax_evasion under sec_7201 pursuant to a plea agreement in the district_court in which he pleaded guilty to one count of tax_evasion for the taxable_year because the conviction required showing that petitioner willfully attempted to evade tax petitioner is collaterally estopped from contesting that he is liable for the addition_to_tax for fraud with respect to the taxable_year see 96_tc_858 aff’d 959_f2d_16 2d cir we therefore hold that petitioner is liable for the fraud addition_to_tax for the tax_year petitioner did not file returns for any of the years in issue and he did not dispute any of the facts establishing his receipt of substantial taxable_income during the years in issue petitioner engaged in a complex scheme to conceal his income and assets during the years in issue he was convicted of engaging in that conduct in order to defeat the payment of taxes due for and the obvious purpose of engaging in the scheme was to evade taxes for the previous years and subsequent year as well the objective facts are clear_and_convincing evidence of fraud sufficient to satisfy respondent’s burden_of_proof the additions to tax for fraud have frequently been imposed on taxpayers like petitioner who were knowledgeable about their taxpaying responsibilities and consciously decided to unilaterally opt_out of our system of taxation 94_tc_316 citing numerous relevant cases see niedringhaus v commissioner t c pincite accordingly we hold that petitioner is liable for the additions to tax under sec_6651 and sustain respondent’s determinations as set forth in the notice_of_deficiency b failure_to_pay_tax sec_6651 provides for an addition_to_tax when a taxpayer fails to timely pay the tax shown on a return unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect respondent has satisfied his burden of production with respect to the additions to tax under sec_6651 see sec_7491 respondent prepared sfrs in accordance with sec_6020 for all of the years at issue and petitioner did not pay the amounts shown as due see sec_6651 120_tc_163 as a result respondent’s burden of producing evidence that supports an addition_to_tax for failure to timely pay tax due under sec_6651 is satisfied petitioner has not offered any arguments alleging reasonable_cause for failure to pay the amounts shown as due on the substitute returns and so is liable for the addition_to_tax under sec_6651 for each of the years at issue c failure to pay estimated_tax respondent determined that petitioner is liable for additions to tax under sec_6654 sec_6654 and b provides for an addition_to_tax in the event of a taxpayer’s underpayment of a required_installment of estimated_tax as it relates to this case each required_installment of estimated_tax is equal to of the required_annual_payment which in turn is equal to the lesser_of of the tax shown on the taxpayer’s return for that year or if no return is filed of his or her tax for such year or of the tax shown on the taxpayer’s return for the immediately preceding_taxable_year sec_6654 and b the commissioner’s burden of production under sec_7491 requires him to produce for each year for which the addition is asserted evidence that the taxpayer had a required_annual_payment under sec_6654 to do so the commissioner must establish the tax shown on the taxpayer’s return for the preceding year or demonstrate that the taxpayer filed no such return see 127_tc_200 aff’d 521_f3d_1289 10th cir schlussel v commissioner tcmemo_2013_185 respondent introduced evidence to prove that petitioner was required to file federal_income_tax returns for through that petitioner did not file returns for through and that petitioner did not make estimated_tax payments for through however respondent did not introduce evidence sufficient to prove that petitioner had an obligation to make any estimated_tax payments for see wheeler v commissioner t c pincite respondent was required to produce sufficient evidence that petitioner had a required_annual_payment for under sec_6654 and respondent failed to do so instead respondent produced evidence establishing that petitioner did not file a return for and that petitioner had an income_tax_liability for that year this evidence was sufficient to permit the court to make the analysis required by sec_6654 however in order to permit the court to make the analysis required by sec_6654 and to conclude that respondent had met his burden of producing evidence that petitioner had a required_annual_payment for payable in installments under sec_6654 respondent also had to introduce evidence showing whether petitioner had filed a return_for_the_preceding_taxable_year and if he did the amount of tax shown on that return respondent did not do so without that evidence we cannot identify the number equal to of the tax shown on petitioner’s return we cannot complete the comparison required by sec_6654 and we cannot conclude that petitioner had a required_annual_payment for that was payable in installments under sec_6654 consequently respondent’s determination regarding the sec_6654 addition_to_tax for the tax_year is not sustained petitioner did not file returns for tax_year sec_2001 through he did not file returns for the years immediately preceding these years and he did not pay estimated_tax in these years there are exceptions to the obligation to make estimated_tax payments set forth in sec_6654 but petitioner has not shown that he meets the criteria for those exceptions see sec_6654 138_tc_228 the burden_of_proof is on petitioner to show that he is covered by one of the relief provisions of sec_6654 therefore petitioner is liable for the addition_to_tax under sec_6654 for tax_year sec_2001 through calculated with respect to the required annual payment-- of the tax due for those years d sec_6673 penalty for frivolous arguments the court may penalize a taxpayer if the taxpayer institutes or maintains proceedings primarily for delay or if the taxpayer’s position is frivolous or groundless sec_6673 in this case the court will not grant sanctions this is not because the facts and law do not support the sanctions rather the court chooses to give petitioner a warning before imposing sanctions while the record supports such sanctions the court is circumspect about imposing them without a proper warning to parties now that such a warning has been issued the court expects that petitioner will not continue to make frivolous arguments in this or other tax_court proceedings or relitigate a settled case in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
